DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that a fixing mechanism for fixing an image display device on the flat part in such a way that its image display surface faces the flat part; the drinking dramatization glass characterized in that: the curved part is placed at a position opposite the flat part; the curved surface has radii of curvature that, when an image projected on the image display surface is viewed from an exterior side of the glass body through the drink and curved part, allows for viewing of a virtual image which is an enlarged version of the image.  For example, the closest reference found, Ni, teaches a beverage bottle for a portable electronic device, including a hand-held container comprising a surrounding wall and having a fluid compartment formed within the surrounding wall but does not teach a fixing mechanism for fixing an image display device on the flat part in such a way that its image display surface faces the flat part; the drinking dramatization glass characterized in that: the curved part is placed at a position opposite the flat part; the curved surface has radii of curvature that, when an image projected on the image display surface is viewed from an exterior side of the glass body through the drink and curved part, allows for viewing of a virtual image which is an enlarged version of the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733